ORIGINAL                                                                               06/21/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 22-0184


                                         OP 22-0184
                                                                                 {-z.M1
                                                                                     L      11.41
 MICHAEL DUNNE,
                                                                                  JUN 2 1 2022
                                                                                Bowen Greenwood
              Petitioner,                                                     Clerk of Supreme
                                                                                               Court
                                                                                 State of Montana


       v.                                                             ORDER

 JIM SALMONSEN,

              Respondent.



       Michael Dunne filed a Petition for Writ of Habeas Corpus, alleging that he is due
additional credit for time served prior to sentencing, along with the fifty days of credit that
the Gallatin County District Court awarded. In compliance with this Court's April 25,
2022 Order, the Attorney General responds that Dunne received all the credit he was due
and that his Petition should be dismissed.
       Available electronic records indicate that Dunne received three final judgments in
about one year. On August 27, 2020, the Eighteenth Judicial District Court, Gallatin
County, sentenced Dunne for felony criminal endangerment to the Department of
Corrections (DOC) to a five-year terrn. The court awarded 50 days of credit for time
served. Dunne did not appeal this conviction and sentence.
       On January 7, 2021, the Fifth Judicial District Court, Jefferson County, sentenced
Dunne to the DOC for a five-year term for criminal endangerment and awarded 62 days of
credit for time served. The Jefferson County District Court stated that this sentence should
run consecutively to the sentence from Gallatin County. Through counsel, Dunne appeals
this judgment. See State v. M. Dunne, No. DA 21-0092 (Appellee's Response Brief filed
on May 19, 2022). On Septernber 30, 2021, the Second Judicial District Court, Butte-
Silver Bow County, sentenced Dunne, after a jury found him guilty of felony burglary in
August 2021. Dunne received a fifteen-year prison term with five years suspended, and
the court awarded 726 days of credit for time served. The Butte-Silver Bow County District
Court ran his sentence consecutively to the sentence from Gallatin County and concurrently
with the sentence from Jefferson County. Through counsel, Dunne appeals this judgment.
See State v. M. Dunne, No. DA 21-0584 (Briefing has not begun).
       Dunne frames his argument for additional credit based on the date of the offense,
committed on January 23, 2020, until his August 27, 2020 sentencing. He explains that he
was charged in both Gallatin and Jefferson Counties and that he was housed in Jefferson
and Butte-Silver Bow Counties for other offenses. He states that he was not released from
jail. Dunne argues an award of 217 days of credit because he asserts that he is "entitled to
credit for tirne served for any day [he] spent incarcerated, regardless of the county serving
a warrant to [him]."1
       The State responds that Dunne is not due any additional credit for tirne served. The
State points out that while Dunne may have committed the offense on January 23, 2020, in
Gallatin County, he was not served with the arrest warrant until July 8, 2020, after Dunne
gave notice to the Gallatin County District Court about his incarceration in the Butte-Silver
Bow County Detention Center. The State contends that the Gallatin County District Court
correctly awarded fifty days of credit for tirne served from July 8 to August 27, 2020.
Sections 46-18-201(9) and 46-18-403(1), MCA. Providing a copy of the sentencing
transcript,2 the State concludes that Dunne has received all the credit he was due.
       We find the State's argument persuasive. While Dunne was incarcerated prior to
being served with the Gallatin County arrest warrant, the clock does not start until July 8,
2020, for that sentence. Five days later, he had an initial appearance before the Butte-


  As noted above, Dunne received 62 days on his sentence frorn Jefferson County and 726 days
toward his sentence from Butte-Silver Bow County.

2 We observe from the court's transcript and final judgment that the Gallatin County District Court
ran his sentence "concurrently with any sentence imposed in this Jefferson County case or any
sentence imposed in Butte-Silver Bow[J" However, as Dunne's counsel at the time tried to
impress upon the District Court, Dunne had not been sentenced in those other criminal cases. The
other sentences run consecutively to Dunne's sentence from Gallatin County.


                                                2
Silver Bow County Justice of the Peace where bond was set at $50,000, and Dunne
remained incarcerated. See State v. Mendoza, 2021 MT 197, ¶ 12, 405 Mont. 154, 492
P.3d 509. Dunne cannot receive additional credit for time served on his Gallatin County
sentence. Dunne has not demonstrated a facially invalid sentence, and he is not entitled to
habeas corpus relief. Section 46-22-101(1), MCA. Therefore,
       IT IS ORDERED that Dunne's Petition for Writ of Habeas Corpus is DENIED and
DISMIS SED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to:
counsel of record; Jarnes Reavis, Appellate Defender; Chad M. Wright, Appellate
Defender Division; Steven C. Haddon, Jefferson County Attorney; Eileen Joyce, Butte-
Silver Bow County Attorney; and Michael Dunne personally.
      DATED this CI       day of June, 2022.


                                                     A . AI .44-1L



                                                    t_1 7401;#. .46,3A,




                                            3